Citation Nr: 0630705	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  02-07 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for residuals of 
bilateral knee injuries, to include degenerative joint 
disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
February 1966.  He is a Vietnam and Peacetime Era veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for a cervical spine 
injury and knee injuries with degenerative joint disease.

In January 2003, the veteran presented testimony at a Travel 
Board hearing before a Veterans Law Judge (VLJ) who is no 
longer at the Board.  In a February 2005 letter, the veteran 
was advised of the Judge's departure.  The veteran was also 
advised that he had the right to a new Board hearing because, 
by law, a VLJ who conducts a hearing on appeal must 
participate in the decision made on appeal.  The veteran 
responded to the February 2005 letter stating that he was 
ready for a decision as the evidence he presented after the 
hearing was considered in the decision.  The Board notes that 
the veteran's response was deemed a waiver of a new Board 
hearing. 

In February 2004 and March 2005, the Board remanded the 
claims for additional development and adjudicative action.  
The case has been returned to the Board for further appellate 
review.




FINDINGS OF FACT

1.  Competent evidence of a nexus between the post service 
diagnosis of a cervical spine disorder and service is of 
record.

2.  Competent evidence of a nexus between residuals of 
bilateral knee injuries, to include degenerative joint 
disease and service is not of record.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, a 
cervical spine disorder was incurred during his active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

2.  Residuals of bilateral knee injuries, to include 
degenerative joint disease were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veteran Claims (Court) held that 
VA must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the April 2005 letter.  In the April 2005 
letter, VA informed the veteran that in order to substantiate 
a claim for service connection, the evidence needed to show 
he had a current disability, a disease or injury in service, 
and evidence of a nexus between the post service disability 
and the disease or injury in service, which was usually shown 
by medical records or medical opinions.

Additionally, it must be noted that the veteran is aware of 
the evidence necessary to substantiate a claim for service 
connection.  In his personal statement received in May 2002, 
the veteran explained that he incurred his conditions to his 
spine and knees while in service.  He explained that during 
football practice and games while in the Marine Corps, he 
suffered various injuries which caused his current knee and 
spine conditions.  This establishes that the veteran is aware 
of the type of evidence necessary to substantiate a claim for 
service connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The April 2005 letter stated that he would need 
to give VA enough information about the records so that it 
could obtain them for him.  Finally, he was told to submit 
any evidence in his possession that pertained to the claim.

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran did not receive a VCAA 
complaint letter until after the unfavorable decision.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirements is harmless error.  The content of 
the April 2005 letter provided to the veteran fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at that time to submit additional 
evidence.  A Supplemental Statement of the Case was issued in 
January 2006, which gave him an additional 60 days to submit 
evidence.  Thus, the Board finds that the actions taken by VA 
have essentially cured the error in the timing of the notice.  
Further, it finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed with the 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In connection with the current appeal, VA has obtained the 
veteran's service medical records and VA outpatient treatment 
records from July 1998 to May 2002.  VA also provided the 
veteran with an examination in connection with his claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d);

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(d) (2005).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

III.  Decision   
A.  Cervical Spine Disorder

The veteran states in his May 2002 personal statement that in 
November 1963, while in service, he received a concussion and 
injury to his neck during a "one-on-one tackle drill" at 
football practice.  The veteran explained further in his 
statement that since November 1963, he has had many problems 
such as headaches and temporary unconsciousness.  He added 
that he has received injections to shrink discs in the C4, 
C5, and C6 sections of his neck to relieve pressure on the 
nerves extending to his left arm.  The veteran attributes his 
current spine disorder to his active service.

The Court has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The Board finds that it is clear from the evidence of record 
that the veteran has a competent medical diagnosis of a 
cervical spine disorder.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A. § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement to service-related diseases and 
injuries to cases where the underlying in-service incident 
resulted in a disability).  The question for the Board is 
whether a nexus exists between the veteran's in-service 
problems with his spine and his current cervical spine 
disability.

As to an April 2005 medical opinion by a VA examiner, it was 
stated that the veteran has a cervical spine disorder and the 
claim that his present condition is related to problems in 
service is "at least as likely as not related to his helmet-
to-helmet injury in 1963."  The VA examiner further added 
that "it is more likely that he reported it only to the 
trainer rather than to a physician, for fear that he would 
not be able to play football . . . [t]his is a reasonable 
assumption and is seen in many cases with athletes."  In our 
view, testimony furnished by the veteran at his travel board 
hearing in January 2003 was credible in terms of establishing 
continuity of symptoms associated with his cervical spine 
disorder that were experienced since service.  The type of 
symptoms reportedly experienced during the pertinent time 
frames were of such nature as to be within the competence of 
a lay person to describe.  As such, there is a reasonable 
doubt as to the question of whether the veteran's current 
problems with his back were of in-service onset and, as such 
doubt is resolved in favor of the veteran, the appeal is 
allowed. 

B.  Bilateral Knee

The veteran asserts in his May 2002 statement that his knee 
injuries are related to service.  He explained that his 
current knee problems resulted from daily Marine activities 
and football activities.  The veteran added that his knee 
problems were ongoing throughout service which resulted in 
him wearing a knee brace and having knee surgery in 1979.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for residuals of bilateral knee 
injuries, to include degenerative joint disease.  As noted 
above, the May 2002 statement purports that the veteran did 
incur an injury to his knees in service.  Even accepting the 
veteran had an injury in service, there is no competent 
evidence that the current knee problems or residuals from the 
knee injuries are related to service.  The separation 
examination is silent for such complaints of knee pain.  

The evidence of record shows that the first time the veteran 
was treated for his knee problems was in 2000, which is many 
years after service.  Therefore, there is a lack of evidence 
of continuity of symptomatology following the veteran's 
discharge from service.  Furthermore, during the January 2003 
hearing, the veteran stated that the first time since service 
he has sought treatment for his knees was approximately "six 
years ago."  

Finally, a VA examination was provided to the veteran in 
April 2005.  In rendering his opinion, the VA examiner relied 
on review of the claims file, medical history provided by the 
veteran, and a physical examination.  The veteran stated 
during the examination that he underwent aspiration of both 
knees several times.  He explained to the examiner that he 
experiences pain, stiffness, swelling, and giving way of his 
knees, but "does not recall any specific knee injuries in 
service."  The physician's physical examination findings 
were that there were a well-healed medial, lateral, and 
median parapatellar surgical scars on the right knee and no 
effusion bilaterally to both knees.  His range of motion on 
the right knee was 10 to 120 degrees and his range of motion 
for the left knee was 0 to 140 degrees of motion.  The VA 
examiner opined the veteran's "knee injuries . . . are as 
likely as not related to his time in service."  

The Board is aware of the veteran's contentions that his knee 
problems are somehow etiologically related to service.  The 
Board notes the veteran has submitted several affidavits from 
witnesses that state the veteran incurred many injuries 
during service, which have resulted in his current 
disabilities.  However, competent medical evidence is 
required in order to grant service connection for this claim.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 92 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  The lack of any clinical documentation 
of knee problems prior to 2000 lessens the protective value 
of the August 2005 opinion in that the examiner has 
apparently premised his opinion solely on the basis of 
history provided by the veteran.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for bilateral knee injuries, to 
include degenerative joint disease and there is not doubt to 
be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for a cervical spine 
disorder is granted.

Entitlement to service connection for residuals for bilateral 
knee injuries, to include degenerative joint disease, is 
denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


